Case 1:20-cv-02956-AMD-RML Document 21-3 Filed 08/31/20 Page 1 of 2 PagelD #: 255

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

Marcus A. Nussbaum, Esq. (MN 9581)
FISHKIN, GURSHUMOV & NUSSBAUM, P.C.
3059 Brighton 7th Street, Ist FL.

Brooklyn, NY 11235

Tel: 718-509-0609

Fax: 347-572-0439

mn@fgnlawfirm.com

Attorneys for Respondent Vladimir Shvartsman

 

NATALIA POZNIAK,
Petitioner, Docket No.: 1:20-cv-02956-AMD-RML
—vs.—
DECLARATION OF
VLADIMIR SHVARTSMAN, GREGORY FURMAN
Respondent.

 

 

 

 

Gregory Furman, declares under penalty of perjury under the laws of the United States of
America and pursuant to 28 U.S.C. § 1746 as follows:

1. I am over the age of eighteen years and not a party to this action. I speak and
understand English fluently. I make this declaration under penalties of perjury to correct what I
understand are inaccuracies presented to the Court. I reside at LE Miron Street Katzrin, Israel,
and I am ready to testify electronically whenever it pleases the Court.

2. From the time the Child S.P came to live with Vladimir Shvartman, I witnessed

Vladimir bring the Child to School bus stop to drop the Child off to school and pick up the child
from school bus stop.

3. I hardly ever saw the mother, Natalia Pozniak come by to pick up the Child from
school bus.

4, She hardly came to visit the child at Vladimir's residence.

1
Case 1:20-cv-02956-AMD-RML Document 21-3 Filed 08/31/20 Page 2 of 2 PagelD #: 256

3. The child often came over my house for ice cream.
6. If I can of be any further assistance to the Court, I will be happy to do so.

I declare under penalty of perjury under the laws of the United States of America that the foregoing
is true and correct. (28 U.S.C, 1746)

Dated: August 28, 2020
Katsrin, Israel )

Grégory Furman
Professor of Physics
